     Case 17-50104            Doc 86 Filed 11/08/18 EOD 11/08/18 15:03:54                            Pg 1 of 2
                               SO ORDERED: November 8, 2018.




                                ______________________________
                                Jeffrey J. Graham
                                United States Bankruptcy Judge
                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

IN RE:                              )
                                    )
HHGREGG, INC., et al., 1            )                       Case No. 17-01302-JJG-11
                                    )                       Jointly Administered)
                                    )
      Debtors.                      )
____________________________________)
WHIRLPOOL CORPORATION,              )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                       Adv. Pro. No. 17-50104
                                    )
HHGREGG, INC.,                      )
GREGG APPLIANCES, INC.,             )
HHG DISTRIBUTING, LLC, et al.,      )
                                    )
      Defendants, Counterclaimants, )
vs.                                 )
                                    )
WHIRLPOOL CORPORATION,              )
                                    )
      Counter Defendant.            )

     ORDER GRANTING SECOND MOTION TO CONTINUE HEARING ON
    PLAINTIFF’S MOTION TO CONSOLIDATE ADVERSARY PROCEEDINGS

         This matter comes before the Court on the Second Motion To Continue

Hearing on Plaintiff’s Motion To Consolidate Adversary Proceedings (the “Motion”)



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
hhgregg, Inc. (0538); Gregg Appliances, Inc. (9508); and HHG Distributing LLC (5875).

                                                          1
    Case 17-50104    Doc 86    Filed 11/08/18   EOD 11/08/18 15:03:54    Pg 2 of 2



filed on November 6, 2018, by Defendants, hhgregg, Inc., Gregg Appliances, Inc.,

and HHG Distributing, LLC, by counsel. The aforementioned Defendants seek a

continuance of the telephonic hearing on Plaintiff, Whirlpool Corporation’s, Motion

to Consolidate Adversary Proceedings scheduled on November 20, 2018 at 10:00

a.m. (prevailing Eastern time). The Court, having reviewed the Motion finds that

good cause exists and GRANTS said Motion rescheduling the telephonic hearing on

Defendant, Whirlpool Corporation’s Motion to Consolidate Adversary Proceedings to

January 28, 2019 at 10:00 a.m. (prevailing Eastern time). Parties are directed

to dial 877-848-7030 using access code 8891756.

      Additionally, Objections are due to be filed with the Court on or

before January 11, 2019.

      Motions for continuance must be filed as soon as cause for a continuance is

discovered. The motion shall denominate whether it is the first, second, third, etc.

motion for continuance. Every motion for continuance shall state whether opposing

counsel objects to the continuance, or shall state what reasonable efforts were made

to contact opposing counsel to make such an inquiry.


                                         ###




                                          2
